Per Curiam,
Appellant’s paper-book is defective in that it does not contain either the affidavit of defence to this scire facias, or the opinion of the court, January 22, 1892, discharging, at petitioners’ costs, the “rule to show cause why the judgment should not be marked satisfied, and why it should not be opened and the defendants allowed to defend.” This would be good ground for summarily disposing of the appeal; but, inasmuch as the appellee has supplied these essential portions of the record, the case may be disposed of on its merits.
An inspection of the record, including the opinion referred to, discloses the fact that the matters interposed as a defence to this scire facias are substantially the same as those passed upon by the court on said rule to show cause, etc., and are therefore res adjudicata: Gordinier’s Ap., 89 Pa. 528; Miller v. Schenck, 94 Pa. 37; Frauenthal’s Ap., 100 Pa. 290. The principle of the cases is that a party who has submitted his alleged grievance to a court of competent jurisdiction and has *457had the same adjudicated, has had his day in court, and cannot be again heard, as to the same matters, in another form of proceeding.
Judgment affirmed.